Citation Nr: 0607943	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis, left 
foot. 

2.  Entitlement to service connection for swelling of feet. 

3.  Entitlement to a compensable evaluation for hearing loss, 
right ear.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973 and August 1973 to December 1975.   

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Competent medical evidence shows that tinea pedis, left 
foot, to be resolved; there was also no complaints of, or 
treatment for tinea pedis, left foot, in service, or for 
decades following separation from service, and tinea pedis is 
not a presumptive condition for herbicide exposure.  

2.  Swelling of feet is not a disability for VA compensation 
purposes.  

3.  Hearing loss, right ear, is productive of Level I hearing 
acuity.


CONCLUSIONS OF LAW

1.  Tinea Pedis, left foot, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2005).

2.  Swelling of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The criteria for entitlement to a compensable disability 
rating for the veteran's hearing loss, right ear, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 
C.F.R. Part 4, including §§ 4.85, 4.86 and Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper notification 
in March 2003 for the increased evaluation claim and in April 
2004 for the service connection claims, prior to the initial 
unfavorable agency decisions.  These letters fully notified 
the veteran of what is required to substantiate his claims.  
Together, the letters and the statements of the case dated in 
April 2004 and December 2004 provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
a discussion of the facts of the case, and the basis of the 
denials.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, service personnel records, VA 
medical records, VA audiological examination report dated in 
April 2003, as well as written statements from the veteran.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection claims.  
The Board finds that a VA examination was unnecessary in this 
case as there was no competent medical evidence of any 
disability in service, within many decades following service, 
or otherwise related to recognized service.  Furthermore, 
medical evidence shows tinea pedis was resolved with 
treatment and swelling of the feet is not a disability for VA 
compensation purposes.  As such, no reasonable possibility 
exists that an examination would aid in substantiating the 
veteran's service connection claims.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for tinea pedis, left foot, and swelling of feet 
as a result of service.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran asserted that his service in the jungles of 
Vietnam caused his tinea pedis, left foot, and swelling of 
feet.  Service medical records do not show any complaints of, 
or treatment for, problems involving the veteran's feet.  
Reports of Medical Examination dated in May 1973 and 
September 1975 noted that feet were clinically evaluated as 
normal.  The veteran also did not make any complaints of feet 
problems in the Reports of Medical History dated in May 1973 
and September 1975.  

Here, the Board acknowledges that the veteran had "Service 
in the Republic of Vietnam" and therefore, herbicide 
exposure is presumed. 38 U.S.C.A. § 1116(a)(3)  However, 
there is no competent medical evidence demonstrating that the 
veteran has a disability involving either foot that is a 
presumptive condition for herbicide exposure.  The veteran 
was diagnosed by a VA medical facility in 2001 with tinea 
pedis, left foot. No other diagnosis involving the veteran's 
feet is noted in the claims file.  Tinea pedis is not a 
presumptive condition under 38 C.F.R. § 3.309(e) for 
herbicide exposure.  In addition, an October 2001 VA Agent 
Orange Registry examination indicated that the veteran 
exhibited no Agent-Orange related disabilities.  As such, the 
veteran is not entitled to a presumptive condition for his 
tinea pedis, left foot.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Here, there is no evidence of tinea pedis until decades 
following separation from service.  Post-service medical 
records show a VA examination report dated in June 1992 that 
found the veteran's feet were normal on examination with no 
evidence of eczema or cyanosis.  The first diagnosis of tinea 
pedis noted in the record was dated in June 2001.  
Furthermore, evaluation reports following the initial 
diagnosis indicate successful treatment of this condition.  
The Agent Orange Registry Examination in October 2001 
indicated that the veteran was treated for tinea pedis with 
good results and that this problem had basically cleared.  VA 
medical record dated in February 2002 indicated tinea pedis 
only by history.  No current findings were noted.  VA medical 
evaluations in November 2002 and January 2003 noted no foot 
pathology or skin problems.  Based on the above findings, not 
only was the veteran not first diagnosed with tinea pedis for 
many decades after separation from service, the medical 
evidence demonstrates that it is in remission following 
treatment. 

Although the veteran contends that he has tinea pedis, review 
of the evidence does not show a current diagnosis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Similarly, swelling of the feet 
is not a disability for VA compensation purposes, but a 
symptom.  38 C.F.R. § 3.303 (2005).  In addition, symptoms of 
swelling were not noted on any VA examination or in the 
record.    

In summary, it does not appear that the veteran has tinea 
pedis, left foot.  Even if the veteran does have tinea pedis, 
it was first diagnosed in 2001, decades after service.  Tinea 
pedis is also not a presumptive condition for herbicide 
exposure.  Swelling of the feet is not a disorder for VA 
purposes.   As such, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, service connections for 
tinea pedis, left foot, and swelling of the feet, are denied.

III.  Increased Evaluation Claim

The veteran asserted that his hearing loss, right ear, has 
worsened.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  The RO granted 
service connection for hearing loss, right ear, in October 
1992.  The veteran is asserting an increase disability rating 
for an existing service-connected disability.  Where 
entitlement to compensation has already been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp. 2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).
In an October 1992 rating decision, the RO assigned a 
noncompensable evaluation.  In April 2003, the RO continued 
this rating.     

The RO evaluated the veteran's service-connected right ear 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2005).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e) 
(2005).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

On the authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
40
30
LEFT
30
65
65
70

The average in the right ear was 29 hertz and the average in 
the left ear was 58 hertz.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 94 
in the left ear.

The above findings show Level I hearing for the right ear.  
38 C.F.R. § 4.85 Table VI (2004).   As the veteran is only 
service-connected for his right ear, the left ear is assigned 
Level I hearing for Table VII per regulation.  38 C.F.R. 
§ 4.85(f) (2005).  Applying Level I hearing for both the 
right and left ears, a compensable evaluation is not 
warranted for the veteran's service-connected hearing loss, 
right ear.  38 C.F.R. § 4.85 Table VII (2004).  No other 
recent audiological examination is noted in the record.   

In sum, the medical evidence, specifically the April 2003 
audiological examination, fails to show that a compensable 
evaluation is warranted for the veteran's service-connected 
hearing loss, right ear at this time.  As the preponderance 
of the evidence is against a compensable evaluation for 
hearing loss, right ear, the claim is denied.  Gilbert, 
supra.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's service-
connected hearing loss, right ear, currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  38 C.F.R. § 
3.321(b)(1) (2005).  


ORDER

Entitlement to service connection for tinea pedis, left foot, 
is denied. 

Entitlement to service connection for swelling of the feet is 
denied. 

Entitlement to a compensable evaluation for hearing loss, 
right ear, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


